IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BAYVIEW LOAN SERVICING LLC,                 : No. 383 EAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
RODGER LINDSAY,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of March, 2017, the Petition for Allowance of Appeal is

GRANTED with respect to the issue raised, and as presented, by the Petitioner:

      Whether the Superior Court erred in determining that a homeowner was
      not the prevailing party because a residential mortgage foreclosure action
      does not “arise under Act 6” where the homeowner raised defenses to a
      mortgage foreclosure under Act 6 and the lender then discontinued the
      mortgage foreclosure action?